PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/962,954
Filing Date: 25 Apr 2018
Appellant(s): Conway et al.



__________________
Benno M. Guggenheimer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/24/20 appealing from the Office action mailed June 26, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 26, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
	(2) Restatement of Rejection 
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marsh (US 20160050965 A1; cited in IDS by Applicant) in view of Nanavati et al. (PRACTICAL GASTROENTEROLOGY, APRIL 2016, 46-56), Schneider et al. (US 5902829 A), Jeon et al. (Hindawi Publishing Corporation Pain Research and Management Volume 2016, Article ID 9147279, 6 pages) and Blitz (https://www.huffpost.com/entry/surgery-vitamins_b_1159251, 2012).
Claim 1 is drawn to a method of administering a preoperative beverage to a patient, the method comprising: instructing a patient to abstain to fast from solid foods for a fasting period of at least 6 hours; administering the preoperative beverage during the fasting period and at least 2 hours before a surgical procedure, wherein the preoperative beverage comprises: a water-based solution having a pH of 4.3 or greater; one or more carbohydrates including maltodextrin in a 
 Marsh discloses beverage compositions to be ingested by a patient prior to administration of anesthesia or sedation comprising: a) one or more carbohydrates, wherein the total Calories available from the carbohydrates is at least about 200 and wherein the one or more carbohydrates are the sole source of significant Calories in the beverage; b) an acid, in a quantity sufficient to result in a pH of at least about 3.7 to about 4.5 and to enhance the shelf life and flavor of the beverage; c) a central nervous system (CNS) stimulant that is also a cerebro-vasoconstrictor; d) a sweetener and e) water, wherein the beverage composition, when ingested at least about two hours prior to administration of anesthesia or sedation is effective to relieve one or more symptoms associated with prolonged fasting (see abstract).  Furthermore, Marsh discloses methods of using the pre-operative beverage compositions disclosed herein in preparation for the safe induction of anesthesia or sedation in a patient before surgery (see abstract).  Also, Marsh discloses that his subject relates to the formulation of a special clear-liquid beverage composition designed to be administered to a patient prior to surgery or invasive diagnostic procedure, e.g., colonoscopy, cardiac catheterization, etc., to reduce the risk of multiple pre-operative, intra-operative and post-operative complications (see page 1, [0003]).
In addition, Marsh discloses, suggests or instructs that a patient should fast from solid foods and all non-clear liquids beginning at least about 6 hours prior to the induction of anesthesia or sedation; and that the patient to should ingest at least one serving of a beverage composition at least about 2 hours prior to the induction or surgery (see page 2, [0041]-[0047]).

The difference between Applicant’s method and the method taught or suggested by Marsh is that Marsh does not explicitly disclose the specific concentration or percent of the carbohydrate or maltodextrin and the specific concentration or percent of the amino acid L-citrulline to be used or administered in the composition, and  also does use vitamin C.

Schneider et al. disclose a composition for preoperative administration that comprises the amino acid L-arginine, a precursor of L-arginine and/or physiologically acceptable salts thereof (see abstract).  Furthermore, Schneider et al. disclose that the amount of medicament or formulation to be administered depends to a large extent on the patient's specific requirements, and that in the case that the medicament or formulation comprises L-arginine (or a pharmaceutically acceptable salt thereof) or a precursor of L-arginine, such as ornithine, the patient should be administered enough to increase the plasma total concentration of L-arginine from basal levels of about 70-85  µM to about 100-200 µM, preferably to about 120-150 µM. The plasma total concentration of L-arginine should preferably not be elevated to above about 200 µM, as a consequence of use according to the invention (see col. 2, lines 41-51).  Also, 
Schneider et al. disclose that about 1-30 grams of a precursor of L-arginine or L-arginine can be used in the composition (see col. 2, lines 51-56 and claim 10).  Schneider et al. disclose that preferred precursors of L-arginine are either ornithine or glutamine, particularly preferred ornithine (see col., lines 35-36).  Furthermore, Schneider et al. disclose or suggest that their composition can comprising 0.3% each of the amino acids, arginine and DL-methionine (see col. 7, Table 1).  Also, Schneider et al. disclose that their composition can comprise the carbohydrates or sugars such as maltodextrins, vitamins such as Vitamin A and D (see col. 4, 
Jeon et al. disclose that patients who received vitamin C also named ascorbic acid (before surgery, i.e.; preoperatively) had higher plasma concentrations of vitamin C at the end of surgery, significantly lower morphine consumption at the 2 h after end of surgery, and significantly lower pain scores at rest during first 24 h postoperatively (see abstract).  Also, Jeon et al. disclose that their study shows high dose vitamin C infusion decreased postoperative pain during the first 24 h and reduced morphine consumption in the early postoperative period (see abstract). Furthermore, Jeon et al. disclose that recent studies have shown that vitamin C supplementation might be a useful adjunct to pain management without significant side effects (see page 1, right col. 1).
In addition, Jeon et al. disclose that a plasma ascorbate concentration of <20 𝜇mol/L is accepted as a reliable indicator of an inadequate vitamin C reserve. Vitamin C deficiency is commonly found in cancer patients, and patients who are scheduled for colon surgery generally need to be fasting for at least 24 h prior to surgery to ensure adequate bowel preparation; it is not
surprising that the baseline plasma vitamin C concentration was <20 𝜇mol/L in both of our study groups (see page 4, right col., last paragraph).  It should be noted that a concentration of 
20 𝜇mol/L of vitamin C is equivalent to 0.0004% (w/v) (i.e.; 20 x 10-6 mol/L x 176.12 g/mol x 1L/1000 ml) = 0.0004 g/100 mL = 0.0004% (w/v)) of vitamin C.  Blitz discloses that vitamin C is necessary to build and rebuild collagen throughout the body and that vitamin C is also a powerful antioxidant that supports the immune response (see page 3).  Furthermore, Blitz discloses that vitamin A supports immune system functioning and aids collagen
strength and is also required for bone development (see page 3).

One having ordinary skill in the art would have been motivated in view of Marsh, Nanavati et al., Schneider et al., Jeon et al. and Blitz to use Marsh’s method of administering a preoperative beverage to a patient, comprising instructing and having the patient fasting from solid foods for a fasting period of at least 6 hours; administering the preoperative beverage during the fasting period and at least 2 hours before a surgical procedure, wherein the preoperative beverage comprises: a water-based solution having a pH of 4.3 or greater; a carbohydrate including maltodextrin in a quantity ranging between 10-15% of the preoperative beverage by weight such as 14 or 12.5% as used by Nanavati et al. in their preoperative beverage; and the amino acid, citrulline in a quantity ranging between 0.1 and 0.3% of the 
It should be noted that it is obvious to use different amounts or concentrations of caffeine such 0.05% since Marsh discloses that the beverage composition can comprise the caffeine in the amount of about 50 mg/serving to about 100 mg/serving.  Also, it should be noted that an amount of caffeine of 50 mg/serving of 100 ml is 0.050 g/100 ml = 0.05 % (wt/v).  Furthermore, it is obvious to use different amounts or concentrations of caffeine based on factors such as the severity of the condition and type of the individual or patient treated. 
Also, it should be noted that the composition disclosed by Marsh, Nanavati et al. and Schneider et al. like Applicant composition is also a beverage with the same compounds or ingredients and thus it should inherently or consequently be similarly configured to be absorbed by a patient’s stomach within approximately 90 minutes from ingestion.
Furthermore, it is obvious to determine the shelf stability of the beverage such as to use it more effectively.  Also, the composition disclosed by Marsh, Nanavati et al. and Schneider et al. like Applicant composition is also a beverage with the same compounds or ingredients and thus it should inherently have the same shelf stability (such as of 12 months).  In addition, it is obvious to prepare and package the preoperative beverage aseptically such as in an aseptic container since the Marsh, Nanavati et al. and Schneider et al. disclose the application of an aseptic or pasteurization process in the preparation of the composition (see page5, [0099]-[0101]).
3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Marsh, Nanavati et al., Schneider et al., Jeon et al. and Blitz as applied to claim 1 above, and further in view of Hagemann et al. (EP 0875155 A1).
The difference between Applicant’s method and the method taught or suggested by Marsh, Nanavati et al., Schneider et al., Jeon et al. and Blitz is that Marsh, Nanavati et al., Schneider et al., Jeon et al. and Blitz do not explicitly disclose the use of the specific amino acids,  per se.  However, Marsh discloses that amino acids can be used in his composition.
Hagemann et al. disclose a liquid nutritional composition for peri-operative which contains, per 400 ml, 5-130 g of soluble carbohydrates and 1-30 g of glutamine or a glutamine precursor calculated as glutamine (see abstract).  Furthermore, Hagemann et al. disclose
one or more amino acids selected from arginine, lysine, ornithine, histidine can be used in their composition (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Marsh, Nanavati et al., Schneider et al., Jeon et al., Blitz and Hagemann et al. to use Marsh’s method of administering a preoperative beverage to a patient, comprising instructing and having the patient fasting from solid foods for a fasting period of at least 6 hours; administering the preoperative beverage during the fasting period and at least 2 hours before a surgical procedure, wherein the preoperative beverage comprises: a water-based solution having a pH of 4.3 or greater; a carbohydrate including maltodextrin in a quantity ranging between 10-15% of the preoperative beverage by weight such as 14 or 12.5% as used by Nanavati et al. in their preoperative beverage; and the amino acid, citrulline in a quantity ranging between 0.1 and 0.3% of the preoperative beverage by weight such as 0.3% as used by Schneider et al.; and vitamin C in a quantity of more than 0.0004% by weight such as 0.0005%, especially 
One having ordinary skill in the art would have been motivated in view of Marsh, Nanavati et al., Schneider et al., Jeon et al., Blitz and Hagemann et al. to use Marsh’s method of administering a preoperative beverage to a patient, comprising instructing and having the patient fasting from solid foods for a fasting period of at least 6 hours; administering the preoperative beverage during the fasting period and at least 2 hours before a surgical procedure, wherein the preoperative beverage comprises: a water-based solution having a pH of 4.3 or greater; a carbohydrate including maltodextrin in a quantity ranging between 10-15% of the preoperative beverage by weight such as 14 or 12.5% as used by Nanavati et al. in their preoperative beverage; and the amino acid, citrulline in a quantity ranging between 0.1 and 0.3% of the preoperative beverage by weight such as 0.3% as used by Schneider et al.; and vitamin C in a quantity of more than 0.0004% by weight such as 0.0005%, especially since Jeon et al. disclose or suggest that plasma vitamin C (ascorbate) concentration of less than 0.0004% is inadequate or deficient and that this occurs after fasting and surgery; and also wherein the preoperative beverage has an osmolality ranging between 100-300 mOsm, and to also include the amino acid such as lysine in the beverage composition as taught by Hagemann et al., especially since Marsh disclose that amino acids can be used in the composition.

5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Marsh, Nanavati et al., Schneider et al., Jeon et al. and Blitz as applied to claim 1 above, and further in view of Woodyer et al. (US 20160302463 A1).
The difference between Applicant’s method and the method taught or suggested by Marsh, Nanavati et al., Schneider et al., Jeon et al. and Blitz is that Marsh, Nanavati et al., Schneider et al., Jeon et al. and Blitz do not explicitly disclose the use of the sweetener that includes monk fruit extract, per se.  However, Marsh discloses that a sweetener can be used in his composition.
Woodyer et al. disclose a sweetener system; and monk fruit extract in an amount of from about 0.02% to about 0.09% by weight relative to the total weight of the sweetener system (see page 4, [0059] and page 19, [0263]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Marsh, Nanavati et al., Schneider et al., Jeon et al., Blitz and Woodyer et al. to use Marsh’s method of administering a preoperative beverage to a patient, comprising instructing and having the patient fasting from solid foods for a fasting period of at least 6 hours; administering the preoperative beverage during the fasting period and at least 2 hours before a surgical procedure, wherein the preoperative beverage comprises: a water-based solution having a pH of 4.3 or greater; a carbohydrate including maltodextrin in a quantity ranging between 10-15% of the preoperative beverage by weight such as 14 or 12.5% as used by Nanavati et al. in their preoperative beverage; and the amino acid, citrulline in a quantity ranging between 0.1 and 0.3% of the preoperative beverage by weight such as 0.3% as used by Schneider et al.; and vitamin C in a quantity of more than 0.0004% by weight such as 0.0005%, especially since Jeon et al. disclose or suggest that plasma vitamin C (ascorbate) concentration of less than 
One having ordinary skill in the art would have been motivated in view of Marsh, Nanavati et al., Schneider et al., Jeon et al., Blitz and Woodyer et al. to use Marsh’s method of administering a preoperative beverage to a patient, comprising instructing and having the patient fasting from solid foods for a fasting period of at least 6 hours; administering the preoperative beverage during the fasting period and at least 2 hours before a surgical procedure, wherein the preoperative beverage comprises: a water-based solution having a pH of 4.3 or greater; a carbohydrate including maltodextrin in a quantity ranging between 10-15% of the preoperative beverage by weight such as 14 or 12.5% as used by Nanavati et al. in their preoperative beverage; and the amino acid, citrulline in a quantity ranging between 0.1 and 0.3% of the preoperative beverage by weight such as 0.3% as used by Schneider et al.; and vitamin C in a quantity of more than 0.0004% by weight such as 0.0005%, especially since Jeon et al. disclose or suggest that plasma vitamin C (ascorbate) concentration of less than 0.0004% is inadequate or deficient and that this occurs after fasting and surgery; and also wherein the preoperative beverage has an osmolality ranging between 100-300 mOsm, and to also include the sweetener that has monk fruit extract in the beverage composition as taught by Woodyer et al., especially since Marsh disclose that a sweetener can be used in the composition.

s 14, 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marsh, Nanavati et al., Schneider et al., Jeon et al. and Blitz as applied to claim 1 above, and further in view of Woodyer et al. (US 20160302463 A1).
The difference between Applicant’s method and the method taught or suggested by Marsh, Nanavati et al., Schneider et al., Jeon et al. and Blitz is that Marsh, Nanavati et al., Schneider et al., Jeon et al. and Blitz do not explicitly disclose the use of the sweetener that includes monk fruit extract, per se.  However, Marsh discloses that a sweetener can be used in his composition.
Woodyer et al. disclose a sweetener system; and monk fruit extract in an amount of from about 0.02% to about 0.09% by weight relative to the total weight of the sweetener system (see page 4, [0059] and page 19, [0263]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Marsh, Nanavati et al., Schneider et al, Jeon et al., Blitz. and Woodyer et al. to use Marsh’s method of administering a preoperative beverage to a patient, comprising instructing and having the patient fasting from solid foods for a fasting period of at least 6 hours; administering the preoperative beverage during the fasting period and at least 2 hours before a surgical procedure, wherein the preoperative beverage comprises: a water-based solution having a pH of 4.3 or greater; a carbohydrate including maltodextrin in a quantity ranging between 10-15% of the preoperative beverage by weight such as 14 or 12.5% as used by Nanavati et al. in their preoperative beverage; and the amino acid, citrulline in a quantity ranging between 0.1 and 0.3% of the preoperative beverage by weight such as 0.3% as used by Schneider et al.; and vitamin C in a quantity of more than 0.0004% by weight such as 0.0005%, especially since Jeon et al. disclose or suggest that plasma vitamin C (ascorbate) concentration of less than 
One having ordinary skill in the art would have been motivated in view of Marsh, Nanavati et al., Schneider et al, Jeon et al., Blitz. and Woodyer et al. to use Marsh’s method of administering a preoperative beverage to a patient, comprising instructing and having the patient fasting from solid foods for a fasting period of at least 6 hours; administering the preoperative beverage during the fasting period and at least 2 hours before a surgical procedure, wherein the preoperative beverage comprises: a water-based solution having a pH of 4.3 or greater; a carbohydrate including maltodextrin in a quantity ranging between 10-15% of the preoperative beverage by weight such as 14 or 12.5% as used by Nanavati et al. in their preoperative beverage; and the amino acid, citrulline in a quantity ranging between 0.1 and 0.3% of the preoperative beverage by weight such as 0.3% as used by Schneider et al.; and vitamin C in a quantity of more than 0.0004% by weight such as 0.0005%, especially since Jeon et al. disclose or suggest that plasma vitamin C (ascorbate) concentration of less than 0.0004% is inadequate or deficient and that this occurs after fasting and surgery; and also wherein the preoperative beverage has an osmolality ranging between 100-300 mOsm, and to also include the sweetener that has monk fruit extract in the beverage composition as taught by Woodyer et al., especially since Marsh disclose that a sweetener can be used in the composition.
It should be noted that it is obvious to use different amounts or concentrations of L-citrulline such 0.3% since Marsh discloses that the beverage composition can comprise L-citrulline in the amount of about 3 mg/serving to about 6 mg/serving.  Also, it should be noted 
Also, it should be noted that the amino acid, arginine disclosed by Marsh is also an insulinotropic amino acid.
Furthermore, it should be noted that it is obvious to use different amounts or concentrations of vitamin D3 such 0.002% since Zoltai et al. disclose or suggest the Vitamin D3 content of a beverage, dairy beverage, is typically about 0 to 0.5%.  Furthermore, it is obvious to use different amounts or concentrations or standard amounts or concentrations of vitamins such as Vitamin D3 that are commonly used in the art and are well within the purview of a skilled artisan; and such use also depends on factors such as the severity of the condition and type of the individual or patient treated. 
Also, it should be noted that it is obvious to use different amounts or concentrations of vitamin A such as 0.002%, since Schneider et al. disclose the use of 0.002 g (i.e.; 4000.00 IU wherein 1 IU = 0.500 µg retinol) of vitamin A and the ingredients in Schneider et al. composition of Table 1 (col. 7-8) appears to be in %(w/w).  It should be noted that an amount or concentration of 0.002g of vitamin A per 100 g is 0.002 % (wt/wt). Furthermore, it is obvious to use different amounts or concentrations or standard amounts or concentrations of vitamins such as Vitamin A that are commonly used in the art and are well within the purview of a skilled artisan; and such use also depends on factors such as the severity of the condition and type of the individual or patient treated. 

15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Marsh, Nanavati et al., Schneider et al., Jeon et al., Blitz and Woodyer et al. as applied to claim 1 above, and further in view of Hagemann et al. (EP 0875155 A1).
The difference between Applicant’s method and the method taught or suggested by Marsh, Nanavati et al., Schneider et al., Jeon et al., Blitz and Woodyer et al. is that Marsh, Nanavati et al., Schneider et al., Jeon et al., Blitz and Woodyer et al. do not explicitly disclose the use of the specific amino acids,  per se.  However, Marsh discloses that amino acids can be used in his composition.
Hagemann et al. disclose a liquid nutritional composition for peri-operative which contains, per 400 ml, 5-130 g of soluble carbohydrates and 1-30 g of glutamine or a glutamine precursor calculated as glutamine (see abstract).  Furthermore, Hagemann et al. disclose
one or more amino acids selected from arginine, lysine, ornithine, histidine can be used in their composition (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Marsh, Nanavati et al., Schneider et al., Jeon et al., Blitz and Woodyer et al. and Hagemann et al. to use Marsh’s method of administering a preoperative beverage to a patient, comprising instructing and having the patient fasting from solid foods for a fasting period of at least 6 hours; administering the preoperative beverage during the fasting period and at least 2 hours before a surgical procedure, wherein the preoperative beverage comprises: a water-based solution having a pH of 4.3 or greater; a carbohydrate including maltodextrin in a quantity ranging between 10-15% of the preoperative beverage by weight such as 14 or 12.5% as used by Nanavati et al. in their preoperative beverage; and the amino acid, citrulline in a quantity ranging between 0.1 and 0.3% of the preoperative beverage by weight 
One having ordinary skill in the art would have been motivated in view of Marsh, Nanavati et al., Schneider et al., Jeon et al., Blitz and Woodyer et al. and Hagemann et al. to use Marsh’s method of administering a preoperative beverage to a patient, comprising instructing and having the patient fasting from solid foods for a fasting period of at least 6 hours; administering the preoperative beverage during the fasting period and at least 2 hours before a surgical procedure, wherein the preoperative beverage comprises: a water-based solution having a pH of 4.3 or greater; a carbohydrate including maltodextrin in a quantity ranging between 10-15% of the preoperative beverage by weight such as 14 or 12.5% as used by Nanavati et al. in their preoperative beverage; and the amino acid, citrulline in a quantity ranging between 0.1 and 0.3% of the preoperative beverage by weight such as 0.3% as used by Schneider et al.; and vitamin C in a quantity of more than 0.0004% by weight such as 0.0005%, especially since Jeon et al. disclose or suggest that plasma vitamin C (ascorbate) concentration of less than 0.0004% is inadequate or deficient and that this occurs after fasting and surgery; and also wherein the preoperative beverage has an osmolality ranging between 100-300 mOsm, and to also include the sweetener that has monk fruit extract in the beverage composition as taught by Woodyer et al., .
(3) Response to Argument
	The Appellant argues that none of the cited references teach or suggest a combination of the claimed levels of L-citrulline and vitamin C in a preoperative beverage. As described briefly below, the administration of both L-citrulline and vitamin C has a synergistic beneficial effect when administered in a pre-surgical scenario. Specifically, as recognized by the inventors and as described in the specification, a preoperative beverage, administered in accordance with the claimed technique and that contains the claimed quantities of L-citrulline and vitamin C, can facilitate endothelial nitric oxide production and help promote cardiovascular health of the patient. (Specification at paragraph [0054].) Neither the combination of ingredients nor the synergistic effect is contemplated in the cited prior art in any context, not to mention in an administration of a preoperative beverage, as claimed.
	However first, it should be noted that the above rejection was made by applying Marsh, Nanavati et al., Jeon et al. and Blitz references. And, March disclose that his preoperative beverage composition may include the amino acid citrulline (see page, [0063]).  Marsh discloses that the beverage composition can comprise L-citrulline in the amount of about 3 mg/serving to about 6 mg/serving (see page 1, [0023]).  Furthermore, Marsh discloses that in some embodiments, the different amounts of L-citrulline can be included in the beverage composition in different mg per serving (see page 4, [0073]). As example, Marsh discloses that 2 mg (among other mlilligrams) can be in each serving (i.e.; per serving) of his preoperative beverage composition (see page 4, 0073]), and that the size of the beverage containers may be suitable for 
	In addition, Jeon et al. disclose or suggest that vitamin C can be used preoperatively before surgery and that vitamin C used as such significantly lower pain scores at rest during first 24 h postoperatively. That is, Jeon et al. disclose that patients who received vitamin C also named ascorbic acid (before surgery, i.e.; preoperatively) had higher plasma concentrations of vitamin C at the end of surgery, significantly lower morphine consumption at the 2 h after end of surgery, and significantly lower pain scores at rest during first 24 h postoperatively (see abstract). Thus, Jeon et al. disclose that vitamin C has the same utility as L-citrulline of being used in a preoperatively composition such as before surgery as taught by Marsh. Also, it should be noted that Jeon et al. disclose or suggest that a concentration of vitamin C of at least 20 𝜇mol/L of vitamin C which is equivalent to 0.0004% (w/v) (i.e.; 20 x 10-6 mol/L x 176.12 g/mol x 1L/1000 ml) = 0.0004 g/100 mL = 0.0004% (w/v)) of vitamin C is needed in the plasma to 
	Furthermore, it should be noted that with respect to Appellant argument that the administration of both L-citrulline and vitamin C has a synergistic beneficial effect when administered in a pre-surgical scenario, Appellant has not provided any scientific data or evidence in the specification or any declaration that indicate that both L-citrulline and vitamin C has a synergistic beneficial effect when administered in a pre-surgical scenario. It should be noted that Appellant merely states in the specification at paragraph [0054] “The addition of amino acids may also have synergistic effects with the addition of certain vitamin supplements”.
It should be noted Attorney's arguments of unexpected results cannot take the place of evidence in the record.  In re DeBlauwe, 736 F.2d 699, 705, 222 U.S.P.Q. 191, 196 (Fed. Cir. 1984).
Also, it should be noted that synergism may be expected or unexpected.  In re Hoellmantel, 139 U.S.P.Q. 496.  Furthermore, it should be noted that any presented showing In re Kollman, 201 U.S.P.Q. 193 (CCPA 1979)(synergism shown only for a narrow range of molar ratios: 1:1 to 4:1; 1:10 to 20:1 claimed).  
In addition, it should be noted that the Federal Circuit and USPTO have set a high bar for an inventor to overcome a finding of obviousness in a patent application by using evidence of unexpected synergistic results.  Synergy by itself is not enough to overcome an examiner’s prima facie case for obviousness; instead, the synergy must be unexpected or surprising and the applicant must show that it could not have been predicted based upon the cited references.  Broad disclosures of synergy in the prior art weigh toward a finding of obviousness.  Additionally, evidence of synergy over a broad range of compositions or components in the prior art, or in the application at issue, weighs toward a finding of obviousness.  To show unexpected results, an applicant must provide a side-by-side comparison of the claimed invention with the closest prior art and explain why the results would have been unexpected by one of ordinary skill in the art
Furthermore, to show synergy, the applicant must prove the invention exhibits more than mere additive effects. Also, the claimed invention must be commensurate in scope with the unexpected synergistic results provided in the specification or in a declaration.  It must be shown how the data evidencing synergy is commensurate in scope with the subject matter claimed. 
	Moreover, and in light of the aforementioned, Appellant has not provided any scientific data or evidence in the specification, nor any declaration that show that their preoperative beverage or composition which comprises L-citrulline and vitamin C produce unexpected results, let alone a synergistic beneficial effect when administered as claimed. Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of 
	The Appellant argues that while Jeon and Blitz describe various health advantages of vitamin C, there is no suggestion in these references that the claimed ingredient quantity would have any health benefits if administered in a preoperative beverage. Further, there is no mention of L-citrulline in either reference and thus, no suggestion of the claimed combination, the claimed quantities, or synergistic benefits of such a combination.
However, the above rejection was made by applying Marsh, Nanavati et al., Jeon et al. and Blitz references. And thus, neither Jeon et al. nor Blitz has to mention of L-citrulline.
Furthermore, as set forth supra, Appellant has not provided any scientific data or evidence in the specification, nor any declaration that show that their preoperative beverage or composition which comprises L-citrulline and vitamin C produce unexpected results, let alone a synergistic 
	The Appellant argues that in Jeon, the patients in the study received this concentrated dose of vitamin C via intravenous injection immediately after induction of anesthesia. (See, e.g., Jeon at Abstract.) Nothing in Jeon suggests that the proposed technique would be effective if administered in a preoperative beverage or that vitamin C would have any potential benefit at the quantity recited in the pending claims. Furthermore, there is nothing in Jeon to suggest that vitamin C can or should be combined with L-citrulline, in the claimed quantities, in a preoperative beverage in order to provide the synergistic benefit recognized by the inventors. At best, the proposed combination of Marsh and Jeon would result in a procedure in which a patient 
	However, it should be noted that it is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art.  In re Boe, 355 F.2d 961, 148 USPQ 507, 510 (CCPA 1966); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 279, 280 (CCPA 1976); In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Kaslow, 707 F.2d 1366, 1374, 217 USPQ 1089, 1095 (Fed. Cir. 1983). Thus, although Jeon et al. exemplify the use or administration of vitamin C via intravenous injection does not mean that based on Marsh, Nanavati et al., Jeon et al. and Blitz references that it would not of been obvious to administer vitamin C in a preoperative beverage or composition or that one of ordinary skill in the art would not of been motivated to administer vitamin C in a preoperative beverage or composition as claimed. Even more importantly, Marsh discloses that a vitamin can be used in their preoperative beverage or composition (e.g.; see page 3, [0063] and page 2, [0027]). That is, a vitamin can be included and administered in his beverage or composition (which is used orally). Thus, it is obvious to use or administer vitamin C (which is a vitamin) disclosed by Jeon et al. in Marsh’s preoperative beverage or composition, as claimed.
Also, as set forth supra, Jeon et al. disclose or suggest the use of the same amount of vitamin C as that used or administered in Applicant’s composition. That is, Jeon et al. disclose or suggest that at least 0.0004% (w/v) is required, and thus the use or administration of at least 0.0004% (w/v) or a greater concentration of vitamin C than 0.0004% (w/v) such as 0.001% or 0.002% as claimed by Applicant is also obvious over Jeon et al.  Also, it is obvious to expect that 
	Furthermore, it should be noted that with respect to Appellant argument that the administration of both L-citrulline and vitamin C has a synergistic beneficial effect when administered in a pre-surgical scenario, Appellant has not provided any scientific data or evidence in the specification or any declaration that indicate that both L-citrulline and vitamin C has a synergistic beneficial effect when administered in a pre-surgical scenario. It should be noted that Appellant merely states in the specification at paragraph [0054] “The addition of amino acids may also have synergistic effects with the addition of certain vitamin supplements”.
It should be noted Attorney's arguments of unexpected results cannot take the place of evidence in the record.  In re DeBlauwe, 736 F.2d 699, 705, 222 U.S.P.Q. 191, 196 (Fed. Cir. 1984).
Also, it should be noted that synergism may be expected or unexpected.  In re Hoellmantel, 139 U.S.P.Q. 496.  Furthermore, it should be noted that any presented showing must be commensurate with the scope of the claims.  In re Kollman, 201 U.S.P.Q. 193 (CCPA 1979)(synergism shown only for a narrow range of molar ratios: 1:1 to 4:1; 1:10 to 20:1 claimed).  
In addition, it should be noted that the Federal Circuit and USPTO have set a high bar for an inventor to overcome a finding of obviousness in a patent application by using evidence of unexpected synergistic results.  Synergy by itself is not enough to overcome an examiner’s prima facie case for obviousness; instead, the synergy must be unexpected or surprising and the applicant must show that it could not have been predicted based upon the cited references.  Broad disclosures of synergy in the prior art weigh toward a finding of obviousness.  Additionally, evidence of synergy over a broad range of compositions or components in the prior art, or in the application at issue, weighs toward a finding of obviousness.  To show unexpected results, an applicant must provide a side-by-side comparison of the claimed invention with the closest prior art and explain why the results would have been unexpected by one of ordinary skill in the art
Furthermore, to show synergy, the applicant must prove the invention exhibits more than mere additive effects. Also, the claimed invention must be commensurate in scope with the unexpected synergistic results provided in the specification or in a declaration.  It must be shown how the data evidencing synergy is commensurate in scope with the subject matter claimed. 
	Moreover, and in light of the aforementioned, Appellant has not provided any scientific data or evidence in the specification, nor any declaration that show that their preoperative beverage or composition which comprises L-citrulline and vitamin C produce unexpected results, let alone a synergistic beneficial effect when administered as claimed. Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Marsh, Nanavati et al., Schneider et al., Jeon et al. and Blitz to use Marsh’s method of administering a preoperative beverage to a patient, comprising instructing and having the patient fasting from solid foods for a fasting period of at least 6 hours; administering the preoperative beverage during the fasting period and at least 2 hours before a surgical procedure, wherein the preoperative beverage comprises: a water-based solution having a pH of 4.3 or greater; a carbohydrate including maltodextrin in a quantity ranging between 10-15% of the preoperative 
The Appellant argues that Blitz also fails to provide a teaching or suggestion that the claimed formulation would be obvious to administer in a preoperative beverage. In general, Blitz broadly describes that it is “beneficial to be as healthy as possible and nutritionally maximized prior to surgery.” (Blitz at page 2.) While Blitz mentions the general benefits of vitamin C in building collagen and promoting an immune response, there are no suggested quantities for administration and no suggestion that vitamin C, administered in the claimed amount and in a preoperative beverage, would result in Blitz’s desired “nutritionally maximized” condition. In fact, the type of nutritional supplementation described in Blitz is long term in nature and, as described in Blitz, should begin (at some undisclosed time) prior to surgery and continue for the weeks it takes a patient to become “mostly healed.” (Blitz at page 5.) Thus, there is no indication that the claimed quantities of vitamin C (alone or in combination with the claimed quantities of L-citrulline) would be beneficial or effective to a patient if administered in the claimed preoperative beverage.
However, the above rejection was made by applying Marsh, Nanavati et al., Jeon et al. and Blitz references. And thus, Blitz does not have to provide a teaching or suggestion that their claimed formulation would be obvious to administer in a preoperative beverage. More 

synergistic benefit, which is a secondary consideration of nonobviousness. As recognized by the inventors at the time of filing and discussed in the specification, the combination of the indicated amounts of L-citrulline and vitamin C in a preoperative beverage produces unexpected 
synergistic effects, including “facilitating] endothelial nitric oxide production to promote 
cardiovascular health,” and “helping] support increased levels of L-citrulline, which may 
enhance the health benefits to the patient.” (Specification at paragraph [0054].) As discussed 
above, none of the cited references contemplate the unexpected synergistic effects of the 
combination of L-citrulline and vitamin C. Because none of the cited references even 
contemplate any combination of L-citrulline and vitamin C, there is nothing in any of the cited references that indicates that this synergistic benefit is expected, which provides further evidence of nonobviousness of the claimed combination.
However, as indicated above, it should be noted that the above rejection was made by applying Marsh, Nanavati et al., Jeon et al. and Blitz references. And, March disclose that his preoperative beverage composition may include the amino acid citrulline (see page, [0063]).  Marsh discloses that the beverage composition can comprise L-citrulline in the amount of about 3 mg/serving to about 6 mg/serving (see page 1, [0023]).  Furthermore, Marsh discloses that in some embodiments, the different amounts of L-citrulline can be included in the beverage composition in different mg per serving (see page 4, [0073]). As example, Marsh discloses that 2 mg (among other mlilligrams) can be in each serving (i.e.; per serving) of his preoperative beverage composition (see page 4, 0073]), and that the size of the beverage containers may be suitable for a serving size of about 6 oz, about 8 oz, about 10 oz, about 12 oz, about 16 oz, about 
	In addition, Jeon et al. disclose or suggest that vitamin C can be used preoperatively before surgery and that vitamin C used as such significantly lower pain scores at rest during first 24 h postoperatively. That is, Jeon et al. disclose that patients who received vitamin C also named ascorbic acid (before surgery, i.e.; preoperatively) had higher plasma concentrations of vitamin C at the end of surgery, significantly lower morphine consumption at the 2 h after end of surgery, and significantly lower pain scores at rest during first 24 h postoperatively (see abstract). Thus, Jeon et al. disclose that vitamin C has the same utility as L-citrulline of being used in a preoperatively composition such as before surgery as taught by Marsh. Also, it should be noted that Jeon et al. disclose or suggest that a concentration of vitamin C of at least 20 𝜇mol/L of vitamin C which is equivalent to 0.0004% (w/v) (i.e.; 20 x 10-6 mol/L x 176.12 g/mol x 1L/1000 ml) = 0.0004 g/100 mL = 0.0004% (w/v)) of vitamin C is needed in the plasma to obtain the desired effects or lower pain or for pain management without significant side effects.  
	Furthermore, it should be noted that with respect to Appellant argument that the administration of both L-citrulline and vitamin C has a synergistic beneficial effect when administered in a pre-surgical scenario, Appellant has not provided any scientific data or evidence in the specification or any declaration that indicate that both L-citrulline and vitamin C has a synergistic beneficial effect when administered in a pre-surgical scenario. It should be noted that Appellant merely states in the specification at paragraph [0054] “The addition of amino acids may also have synergistic effects with the addition of certain vitamin supplements”.
It should be noted Attorney's arguments of unexpected results cannot take the place of evidence in the record.  In re DeBlauwe, 736 F.2d 699, 705, 222 U.S.P.Q. 191, 196 (Fed. Cir. 1984).
Also, it should be noted that synergism may be expected or unexpected.  In re Hoellmantel, 139 U.S.P.Q. 496.  Furthermore, it should be noted that any presented showing must be commensurate with the scope of the claims.  In re Kollman, 201 U.S.P.Q. 193 (CCPA 
In addition, it should be noted that the Federal Circuit and USPTO have set a high bar for an inventor to overcome a finding of obviousness in a patent application by using evidence of unexpected synergistic results.  Synergy by itself is not enough to overcome an examiner’s prima facie case for obviousness; instead, the synergy must be unexpected or surprising and the applicant must show that it could not have been predicted based upon the cited references.  Broad disclosures of synergy in the prior art weigh toward a finding of obviousness.  Additionally, evidence of synergy over a broad range of compositions or components in the prior art, or in the application at issue, weighs toward a finding of obviousness.  To show unexpected results, an applicant must provide a side-by-side comparison of the claimed invention with the closest prior art and explain why the results would have been unexpected by one of ordinary skill in the art
Furthermore, to show synergy, the applicant must prove the invention exhibits more than mere additive effects. Also, the claimed invention must be commensurate in scope with the unexpected synergistic results provided in the specification or in a declaration.  It must be shown how the data evidencing synergy is commensurate in scope with the subject matter claimed. 
	Moreover, and in light of the aforementioned, Appellant has not provided any scientific data or evidence in the specification, nor any declaration that show that their preoperative beverage or composition which comprises L-citrulline and vitamin C produce unexpected results, let alone a synergistic beneficial effect when administered as claimed. Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Marsh, Nanavati et al., Schneider et al., Jeon et al. and Blitz to use Marsh’s method of 
	The Appellant argues that claim 14 stands rejected under 35 U.S.C. § 103 as allegedly being obvious over Marsh, Nanavati, Schneider, Jeon, and Blitz, and Woodyer. For at least the reasons discussed above with respect to claim 1, the Appellant believes the rejection of claim 14 is in error and should be reversed.
However, Woodyer et al. disclose a sweetener system; and monk fruit extract in an amount of from about 0.02% to about 0.09% by weight relative to the total weight of the sweetener system (see page 4, [0059] and page 19, [0263]). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Marsh, Nanavati et al., Schneider et al, Jeon et al., Blitz. and Woodyer et al. to use Marsh’s method of administering a preoperative beverage to a patient, comprising instructing and having the patient fasting from solid foods for a fasting period of at least 6 hours; administering the 
The Applicant argues that Appellant believes the rejections of dependent claims 2-7 and 15-20 should be reversed at least because these claims depend from allowable independent claims.  However first, it should be noted that dependent claim 20 was previously canceled after the Non-final rejection (as can be seen in the listing of the claims). Furthermore, dependent claims 2-7 and 15-19 are unpatentable under 35 U.S.C. 103(a) as set forth in the above rejections. Moreover, all method claims 1-7, 14-19 (of the elected invention of Group I) which are under appeal are unpatentable under 35 U.S.C. 103(a) as set forth in the above rejections. Also, it should be noted that claims 8-13 are withdrawn.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL C HENRY/Patent Examiner, Art Unit 1623
                                                                                                                                                                                                        
Conferees:
/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623       
                                                                                                                                                                                                 /BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.